Case 2:18-cv-00086-JPH-DLP Document 167 Filed 08/25/20 Page 1 of 7 PageID #: 1052




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  MONZER AL-KASSAR,                               )
                                                  )
                  Plaintiff,                      )
                                                  )
                  v.                              ) Cause No. 2:18-cv-00086-JPH-DLP
                                                  )
  S. JULIAN Warden, FCC-Terre Haute,              )
  et al.,                                         )
                                                  )
                  Defendants.                     )

                       JOINT STIPULATED FACTS FOR PAVEY HEARING

          Plaintiff Monzer al-Kassar (“Plaintiff”), by counsel, and Defendants Stephen Julian,

  Vincent Rigsby, Michael Sample, Clint Swift, Evelyn Keller, Carlos Rodriguez, Robert Roloff,

  Zachary McCoy, Jeffrey Dobbins, Cory Miller, Shawn Sullivan, Frank Hart, Amy Adams, and the

  United States of America (the “United States”), by counsel, respectfully tender the following

  stipulated facts:

          1.      Plaintiff is and was at all relevant times a federal inmate in the custody of the federal

  Bureau of Prisons (BOP), which is a component of the United States Department of Justice.

          2.      The BOP has promulgated an administrative remedy system, codified at 28 C.F.R.

  sections 542.10, et seq. and BOP Program Statement 1330.18, Administrative Remedy Procedures

  for Inmates (“P.S. 1330.18”), through which an inmate may seek formal review of a complaint

  related to any aspect of his imprisonment. 28 C.F.R. § 542.10.

          3.      To exhaust his remedies, pursuant to 28 C.F.R. § 542.13(a), “an inmate shall first

  present an issue of concern informally to staff, and staff shall attempt to informally resolve the

  issue before an inmate submits a Request for Administrative Remedy. Each warden shall establish

  procedures to allow for the informal resolution of inmate complaints.” P.S. 1330.18 at 4 (¶ 7.a.).
                                                     1
Case 2:18-cv-00086-JPH-DLP Document 167 Filed 08/25/20 Page 2 of 7 PageID #: 1053




  The BOP, typically, utilizes a form called a BP 8 for the Informal Resolution process. The

  “informal resolution attempt may be waived in individual cases at the Warden or institution

  Administrative Remedy Coordinator's discretion when the inmate demonstrates an acceptable

  reason for bypassing informal resolution.” 28 C.F.R. § 542.13(b).

         4.      According to the applicable regulations and P.S. 1330.18, an inmate who is

  dissatisfied with the result of his attempt at informal resolution or wishes to bypass informal

  resolution may submit “the appropriate form (BP-9)” to “the institution staff member designated

  to receive such Requests (ordinarily a correctional counselor)” within 20 calendar days of the

  incident giving rise to the request. 28 C.F.R. § 542.14(a); P.S. 1330.18 at 4.

         5.      According to the applicable regulations and P.S. 1330.18, if the inmate is

  dissatisfied with the response to his BP-9, he may appeal to the Regional Director by submitting a

  form BP-10 to the appropriate Regional Office “within 20 calendar days of the date the Warden

  signed the response” to the BP-9. 28 C.F.R. § 542.15(a); P.S. 1330.18 at 6–7.

         6.      According to the applicable regulations and P.S. 1330.18, if the inmate is

  dissatisfied with the Regional Director’s response to his BP-10, he may appeal to the General

  Counsel by submitting a form BP-11 by mail to the BOP Central Office “within 30 calendar days

  of the date the Regional Director signed the response.” 28 C.F.R. § 542.15(a); P.S. 1330.18 at 7.

         7.      P.S. 1330.18, ¶ 8(c)(1) states: “The inmate shall obtain the appropriate form from

  CCC staff or institution staff (ordinarily, the correctional counselor).” P.S. 1330.18, ¶ 8(c)(2)

  states: “The inmate shall place a single complaint or a reasonable number of closely related issues

  on the form. If the inmate includes on a single form multiple unrelated issues, the submission shall

  be rejected and returned without response, and the inmate shall be advised to use a separate form

  for each unrelated issue.”


                                                   2
Case 2:18-cv-00086-JPH-DLP Document 167 Filed 08/25/20 Page 3 of 7 PageID #: 1054




         8.      Plaintiff was incarcerated in the Communications Management Unit (CMU) at the

  Federal Correctional Institution in Terre Haute, Indiana (FCI – Terre Haute) from December 12,

  2011 to October 19, 2016.

         9.      FCI – Terre Haute is one of the three correctional facilities that compose the Federal

  Correctional Complex in Terre Haute, Indiana (FCC – Terre Haute).

         10.     Pursuant to Institution Supplement Number THX-1330.18A (DEF-000004-DEF-

  000012), dated January 22, 2016, “The Executive Assistant is the designated Administrative

  Remedy Coordinator.” (Id. at DEF-000004-DEF-000005, ¶ IV.) “It shall be the practice at FCC

  Terre Haute to informally resolve inmate complaints whenever possible. Inmates will present their

  complaints verbally to their unit team, ordinarily the correctional counselor. In the absence of the

  correctional counselor, inmates will be permitted to present their issue to any staff member

  assigned to their unit team.” (Id. at DEF-000005, ¶ V.A.)

         11.     On May 16, 2012, a BP-9 form with various attachments, including a completed

  BP-8 form, was received from Plaintiff, accepted at the facility level, and assigned Remedy No.

  688581-F1. The complaint was resolved informally, and Plaintiff withdrew the request. DEF-

  000189–DEF-000194.

         12.     On April 4, 2013, a BP-9 form with various attachments, including a completed

  BP-8 form, was received from Plaintiff, accepted at the facility level, and assigned Remedy No.

  728903-F1. The complaint was denied at the facility level. On May 6, 2013, a BP-10 form was

  received from Plaintiff, accepted at the Regional level, and assigned Remedy No. 728903-R1. The

  complaint was denied at the Regional level. Plaintiff did not appeal further. DEF-000195–DEF-

  000210.

         13.     On April 4, 2013, a BP-9 form was received from Plaintiff, accepted at the facility


                                                   3
Case 2:18-cv-00086-JPH-DLP Document 167 Filed 08/25/20 Page 4 of 7 PageID #: 1055




  level, and assigned Remedy No. 728937-F1. The complaint was denied at the facility level. On

  May 6, 2013, a BP-10 form was received from Plaintiff, accepted at the Regional level, and

  assigned Remedy No. 728937-R1. The complaint was denied at the Regional level. Plaintiff did

  not appeal further. DEF-000211–DEF-000226.

         14.     On July 2, 2013, a BP-9 form with various attachments, including a completed BP-

  8 form, was received from Plaintiff, accepted at the facility level, and assigned Remedy No.

  740816-F1. The complaint was denied at the facility level. Plaintiff did not appeal further. DEF-

  000227–DEF-000238.

         15.     On November 22, 2013, a BP-9 form with various attachments, including a

  completed BP-8 form, was received from Plaintiff, accepted at the facility level, and assigned

  Remedy No. 758788-F1. The complaint was denied at the facility level. DEF-000239–DEF-

  000250.

         16.     On July 18, 2014, a BP-9 form with various attachments, including a completed

  BP-8 form, was received from Plaintiff, accepted at the facility level, and assigned Remedy No.

  787063-F1. The complaint was ultimately resolved informally, and Plaintiff withdrew the request.

  DEF-000251-DEF-000261.

         17.     On October 22, 2014, a BP-9 form with various attachments was received from

  Plaintiff and assigned Remedy No. 798708-F1. The complaint was rejected at the facility level.

  On December 8, 2014, a BP-10 form was received from Plaintiff and assigned Remedy No.

  798708-R1. The complaint was rejected at the Regional level. On February 20, 2015, a BP-11

  form was received from Plaintiff and assigned Remedy No. 798708-A1. The complaint was

  rejected at the Central Office level.

         18.     From September 16, 2016 to October 19, 2016, Plaintiff was housed in the FCI –


                                                 4
Case 2:18-cv-00086-JPH-DLP Document 167 Filed 08/25/20 Page 5 of 7 PageID #: 1056




  Terre Haute CMU Special Housing Unit (SHU).

         19.        During the time from September 16, 2016 to October 19, 2016, Defendant Stephen

  Julian was the Warden of FCI – Terre Haute.

         20.        During the time from September 16, 2016 to October 19, 2016, Defendant Clint

  Swift was a Case Manager in the FCC – Terre Haute CMU.

         21.        During the time from September 16, 2016 to October 19, 2016, Defendant Evelyn

  Keller was an Intelligence Research Specialist at FCC – Terre Haute. Ms. Keller’s job duties

  included conducting mail call in the FCC – Terre Haute CMU, which is handing out mail to

  inmates. When Mr. Swift was not available, Ms. Keller’s job duties during mail call included

  providing BP-8 forms and BP-9, BP-10, and BP-11 forms to inmates in the FCC – Terre Haute

  CMU who requested them. When Mr. Swift was not available, Ms. Keller’s job duties during

  mail call also included collecting completed BP-8 and BP-9 forms from inmates and directing

  them to the appropriate recipient(s) for a response.

         22.        During the time from September 16, 2016 to October 19, 2016, Defendant Jeffrey

  Dobbins was a correctional officer in the FCC – Terre Haute CMU.

         23.        On October 19, 2016, Plaintiff was transferred to the CMU at the United States

  Penitentiary in Marion, Illinois (USP – Marion).

         24.        During the time from October 19, 2016, to February 26, 2018 (the date Plaintiff

  filed this lawsuit), Gary Burgess was Case Manager at the USP – Marion CMU. Mr. Burgess’s

  job duties included handing requests for BP-8 forms and BP-9, BP-10, and BP-11 forms to inmates

  in the USP – Marion CMU who requested them. Mr. Burgess’s job duties also included collecting

  completed BP-8 and BP-9 forms from inmates and directing them to the appropriate recipient(s)

  for a response.


                                                   5
Case 2:18-cv-00086-JPH-DLP Document 167 Filed 08/25/20 Page 6 of 7 PageID #: 1057




         25.     During the time from October 19, 2016, to February 26, 2018, Kathy Hill was an

  Intelligence Research Specialist at USP – Marion. Ms. Hill’s job duties included conducting mail

  call in the USP – Marion CMU. When Mr. Burgess was not available, Ms. Hill’s job duties during

  mail call included handing requests for BP-8 forms and BP-9, BP-10, and BP-11 forms to inmates

  in the USP – Marion CMU who requested them. When Mr. Burgess was not available, Ms. Hill’s

  job duties during mail call also included collecting completed BP-8 and BP-9 forms from inmates

  and directing them to the appropriate recipient(s) for a response.

         26.     On November 28, 2016, a BP-9 form with various attachments was received from

  Plaintiff and assigned Remedy No. 883849-F1. The complaint was rejected at the facility level.

  On December 5, 2016, a BP-10 form was received from Plaintiff and assigned Remedy No.

  883849-R1. The complaint was rejected at the Regional level. On February 20, 2017, a BP-11

  form was received from Plaintiff and assigned Remedy No. 798708-A1. The complaint was

  rejected at the Central Office level.

         27.     On February 23, 2017, a BP-9 form with various attachments, including a

  completed BP-8 form, was received from Plaintiff and assigned Remedy No. 892888-F1. The

  complaint was rejected at the facility level. On March 6, 2017, a BP-10 form was received from

  Plaintiff and assigned Remedy No. 892888-R1. The complaint was rejected at the Regional level.

  On March 24, 2017, a BP-11 form was received from Plaintiff and assigned Remedy No. 892888-

  A1. The complaint was rejected at the Central Office level. The rejection notice instructed

  Plaintiff to “have staff provide a memo stating the late filing was not your fault, then re-submit”

  his BP-9.

         28.     DEF-000001-DEF-000002 was scanned into the Plaintiff’s FCI – Terre Haute

  CMU folder on October 21, 2016.


                                                   6
Case 2:18-cv-00086-JPH-DLP Document 167 Filed 08/25/20 Page 7 of 7 PageID #: 1058




                                                           Respectfully submitted,

                                                           JOSH J. MINKLER
                                                           United States Attorney

   /s David J. Carr (with permission)                  By: s/ Lara Langeneckert
   David J. Carr                                           Lara Langeneckert
   Paul C. Sweeney                                         Justin Olson
   Joana O. Ampofo                                         Assistant United States Attorneys
   Ice Miller LLP
                                                           Counsel for Defendant
   Counsel for Plaintiff




                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 25, 2020, a copy of the foregoing was filed electronically.

  Service of this filing will be made on all ECF-registered counsel by operation of the court’s

  electronic filing system. Parties may access this filing through the court’s system.


                                               s/ Lara Langeneckert
                                               Lara Langeneckert
                                               Assistant United States Attorney

  Office of the United States Attorney
  Southern District of Indiana
  10 West Market Street, Suite 2100
  Indianapolis, IN 46204
  Telephone: (317) 226-6333




                                                   7
